Citation Nr: 1037788	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  09-04 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from July 1996 to April 1997.  He 
also had extensive service in the Army National Guard prior to 
July 1996.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision by the Department of 
Veterans Affairs (VA),  Regional Office (RO), in Providence, 
Rhode Island, which denied the above claim.

In May 2010, the Veteran testified at a personal hearing over 
which the undersigned Veterans Law Judge presided while at the 
RO.  A transcript of the hearing has been associated with the 
Veteran's claims file.


FINDINGS OF FACT

1. The Veteran was exposed to acoustic trauma during his service 
in a field artillery unit.

2.  The evidence is at least in relative equipoise on the 
question of whether the Veteran's current bilateral hearing loss 
disability is related to acoustic trauma sustained during 
qualifying military service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria 
for service connection for bilateral hearing loss have been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.  However, given the 
results favorable to the Veteran, further development under the 
VCAA or other law would not result in a more favorable outcome or 
be of assistance to this inquiry.

In the decision below, the Board grants the claim of service 
connection for bilateral hearing loss.  The RO will be 
responsible for addressing any notice defect with respect to the 
rating and effective date elements when effectuating the award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection

Under 38 U.S.C.A. § 101(24) "active military, naval, or air 
service includes active duty, any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled or died from a disease or injury incurred in or 
aggravated in line of duty."

ACDUTRA means full-time training duty, where the service member 
is available for duty around-the-clock performed by the reserve 
components. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Annual 
two-week training is an example of ACDUTRA.  Inactive duty 
training (INACDUTRA) is training duty, other than full time, 
performed by the reserve components. 38 U.S.C.A. § 101(23); 38 
C.F.R. § 3.6(d).  Service connection may be granted for 
disability resulting from disease or injury incurred in, or 
aggravated, by active service, and from injury incurred or 
aggravated while performing INACDUTRA. See 38 U.S.C.A. §§ 
101(24), 106, 1110 (West 2002).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

In order to prevail on the issue of service connection for any 
particular disability, there must be evidence of a current 
disability; evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence, or in certain 
circumstances, lay evidence, of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned. When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim. 38 C.F.R. § 3.303 (2009).

Service connection for certain organic diseases of the nervous 
system may also be established based upon a legal "presumption" 
by showing that it manifested itself to a degree of 10 percent or 
more within one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  
In addition, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d) (2009).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

The determination of whether a Veteran has a current hearing loss 
"disability" is governed by 38 C.F.R. § 3.385, which states that 
hearing loss will be considered to be a disability for VA 
purposes when the threshold level in any of the frequencies 500, 
1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less than 
94 percent.  38 C.F.R. § 3.385.  "[W]hen audiometric test results 
at a Veteran's separation from service do not meet the regulatory 
requirements for establishing a 'disability' at that time, he or 
she may nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. Brown, 5 
Vet. App. 155, 160 (1993).

The threshold for normal hearing is from zero to 20 decibels and 
that higher threshold levels indicate some degree of hearing 
loss.  Hensley, at 157.  38 C.F.R. § 3.385 operates only to 
establish when a hearing loss can be service connected.  Hensley, 
at 159.  It was also found that, regardless of when the criteria 
of 38 C.F.R. § 3.385 are met, a determination must be made as to 
whether the hearing loss was incurred in or aggravated by 
service.

In the present case, the Board notes that the Veteran had 
longstanding service with the National Guard, presumably with 
periods of INACDUTRA, ACDUTRA, and subsequent verified active 
duty.  He asserts that he has a current bilateral hearing loss 
disability that is manifested as a result of his period of active 
service.  During his May 2010 hearing, he described that during 
almost 30 years of National Guard service, he spent most of his 
time with artillery units, wherein he was exposed to tanks and 
heavy equipment.  He elaborated that from 1980 to 2003 he served 
as a cannoneer on howitzers, and that he was exposed to acoustic 
trauma during the firing of such weapons.  He added that he 
experienced hearing loss during service, and that he has 
continued to experience hearing loss since that time.

The Veteran's Armed Forces Of The United States Report Of 
Transfer Of Discharge (DD Form 214) shows that his military 
occupational specialty was a light vehicle mechanic with a field 
artillery battalion. 

A review of the Veteran's available service treatment records 
from his National Guard duty reveals an enlistment report of 
medical examination dated in July 1980 in which clinical 
evaluation of the ears was normal and whispered voice test 
results were 15/15, bilaterally.

Thereafter, a report of medical examination dated in April 1986 
shows that audiological evaluation revealed pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
35
35
35
LEFT
45
35
30
30
35

A report of medical examination dated in June 1990 shows that 
audiological evaluation revealed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
10
15
40
LEFT
20
10
5
10
40

A report of medical examination dated in March 1996 shows that 
audiological evaluation revealed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
5
45
45
LEFT
20
10
10
30
55

A report of medical examination dated in March 1997 shows that 
audiological evaluation revealed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
50
50
LEFT
25
5
0
10
20

Subsequent to service, VA outpatient treatment records dated from 
October 2007 to January 2010 show intermittent treatment for 
symptoms associated with bilateral hearing loss.  In December 
2007, the Veteran described a 28 year history of National Guard 
noise exposure to artillery and machinery noise.  He also 
reported a 20 year history of truck noise while working for the 
highway department.  Authorized audiological evaluation revealed 
pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
40
25
50
75
75
LEFT
40
25
20
55
55

Speech audiometry revealed speech recognition ability of 92 
percent in each ear.

A VA audio examination report dated in January 2008 shows that 
the Veteran's claims file was reviewed by the examiner in 
conjunction with conducting the examination of the Veteran.  The 
Veteran reported decreased hearing, bilaterally, to include 
difficulty hearing women's voices and listening in the presence 
of background noise.  He described a 28 year history of National 
Guard noise exposure to cannons, artillery, heavy armour, and 
heavy equipment.  He also reported noise exposure while driving 
trucks for the highway department.  Authorized audiological 
evaluation revealed pure tone thresholds, in decibels, were as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
45
20
45
70
60
LEFT
35
25
20
60
70

Speech audiometry revealed speech recognition ability of 92 
percent in each ear.  The diagnosis was mild to severe bilateral 
sensorineural hearing loss.  The examiner opined that following a 
review of the claims file, the Veteran's bilateral hearing loss 
existed from April 1986.  The examiner added that it was at least 
as likely as not that military noise exposure aggravated existing 
hearing loss.

After a careful review of the evidence of record, the Board finds 
that at the time the Veteran enlisted into the National Guard in 
July 1980, his ears were clinically normal and his whispered 
hearing test results were 15/15, bilaterally.  While it is true 
that the whispered hearing test yielded no information concerning 
thresholds of higher frequencies, it does not demonstrate results 
which would suggest the incurrence of any hearing loss at 
entrance into National Guard service.  Thereafter, the evidence 
of record suggests that the Veteran was exposed to acoustic 
trauma while assigned to a field artillery unit during his period 
of active service.  The Veteran's DD Form 214, coupled with his 
statements, suggest that the exposure to acoustic trauma was 
consistent with the circumstances of the Veteran's service.  In 
this regard, the Veteran is competent to assert the occurrence of 
in-service injury. See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Thus, although there is no objective evidence to support 
a specific incident of acoustic trauma in service, the Board 
accepts the Veteran's assertions of in-service noise exposure as 
credible.  The Board also finds that the record presents an 
objective basis for attributing the Veteran's current bilateral 
hearing loss.

The Veteran's service treatment records also demonstrate that he 
had manifested a bilateral hearing loss disability within the 
meaning of 38 U.S.C.A. § 3.385 from April 1986.  Coupling this 
with the January 2008 VA examiner's opinion that 
the Veteran's bilateral hearing loss existed from April 1986, and 
that it was at least as likely as not aggravated by military 
noise exposure, the Board concludes that evidence is at the very 
least in equipoise that the Veteran's current bilateral hearing 
loss disability is the result of noise exposure during his period 
of active service. 

The Board finds probative the January 2008 VA examiner as it was 
definitive, based upon a complete review of the Veteran's entire 
claims file, and supported by detailed rationale.  Accordingly, 
the opinion is found to carry significant weight.  Among the 
factors for assessing the probative value of a medical opinion 
are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).  Moreover, the Board finds probative 
the Veteran's contentions regarding a history of noise exposure 
in service. In this regard, the Board is within its province to 
weigh the lay evidence and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this instance, the Board finds that there is at the very least 
an approximate balance of positive and negative evidence 
regarding the merits of the issue material to the determination 
of a matter.  While further inquiry could be undertaken with a 
view towards development of the claim so as to obtain an 
additional medical opinion, under the benefit of the doubt rule, 
where there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material to 
the determination of the matter," the Veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also 
Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

For these reasons, the Board finds that the Veteran's bilateral 
hearing loss disability was incurred as a result of acoustic 
trauma during his periods of ACDUTRA and INACDUTRA, and his claim 
for service connection for bilateral hearing is granted.





								[Continued on Next 
Page]
ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


